ORDER
This matter having been duly presented to the Court on the motion of ALLEN C. MARRA to stay the effective date of the terms of suspension from practice ordered by the Court on February 5, 2002, and good cause appearing;
It is ORDERED that respondent’s motion to stay the effective date of the Court’s Orders of suspension dated February 5, 2002, is granted; and it is further
ORDERED that ALLEN C. MARRA of MONTCLAIR, who was admitted to the bar of this State in 1967, is hereby suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 22, 2002, for the misconduct found by the Disciplinary Review Board in DRB GO-277; and it is further
ORDERED that ALLEN C. MARRA is hereby suspended from practice for a concurrent period of six months and until the further Order of the Court, effective March 22, 2002, for the misconduct found by the Disciplinary Review Board in DRB 01-134.